Citation Nr: 1522026	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to drug dependence associated with service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The record reflects that the Veteran initially requested a hearing before a Decision Review Officer of the RO and a hearing before the Board, but that these requests were withdrawn in October 2011 and July 2012.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The medical evidence of record has raised the issue of entitlement to service connection for alcohol dependence as secondary to, or as a symptom of, the Veteran's service-connected PTSD.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Veteran seeks service connection for his diagnosed hepatitis C, which he attributes to various incidents during his active duty service.  Initially, he claimed that the disease was due to exposure to herbicides during his service in the Republic of Vietnam or the result of air gun inoculations he received while on active duty.  Most recently, in a VA Form 646 dated in August 2012, the Veteran's representative asserted that the Veteran's hepatitis C developed as a result of his extensive drug use and that the Veteran abused drugs during service in an attempt to self-medicate his uncontrolled PTSD symptoms.  Supporting this contention is an August 2004 private medical record reflecting the Veteran's report that he was diagnosed with hepatitic C in the early 1970s due to intervenous drug use and a May 2011 VA examiner's opinion that the Veteran's history of substance abuse is related to his PTSD diagnosis.  Thus, the Veteran's representative and the evidence of record have raised an alternative argument that the Veteran's hepatitis C is secondary to drug dependence attributable to his service-connected psychiatric disability.

However, service connection is not in effect for drug dependence.  Therefore, the Board has determined that this issue should be developed and adjudicated by the originating agency before the Board decides the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide all required notice in response to the issue of entitlement to service connection for drug dependence/abuse as secondary to the service-connected PTSD.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the drug dependence/abuse issue and the issue on appeal.

3.  Then, afford the Veteran a VA examination by psychiatrist or psychologist to determine the etiology of his drug dependence/abuse in service and thereafter.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state opinions concerning the following:

Is there a 50 percent or better probability that the Veteran's drug dependence/abuse in service is attributable to his subsequently diagnosed PTSD?

Is there a 50 percent or better probability that the Veteran's drug dependence/abuse subsequent to service is attributable to his PTSD?

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other indicated development.

5.  Then, adjudicate the issue of entitlement to service connection for drug dependence/abuse and inform the Veteran of his appellate rights with respect to the decision.

6.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






